Opinion by
Orlady, P. J.,
The plaintiff, while an employee of the Joseph Lomax Carpet Mills, received injuries which were sufficiently serious to warrant an award by the Workmen’s Compensation Board of $25 for expenses, and $5 per week from January 25,1916, and continuing for 125 weeks, payable weekly. Appeals were taken by the defendants to the Court of Common Pleas and after hearing the exceptions were dismissed and the award affirmed.
There is no dispute as to the facts, the only question being the correct interpretation to be given to Article I, Section 104, and Article III, Section 301, of the Workmen’s Compensation Act, which are as follows: “The term ‘employee’ as used in this act is declared to be synonymous with servant, and includes all natural persons who perform services for another for a valuable consideration, exclusive of persons whose employment ir: casual in character, and not in the regular course of the business of the employer......” and “......The term ‘injury by an accident in the course of his employment,’ *111as used in this article, shall not include an injury caused by act of a third person intended to injure the employee because of reasons personal to him, and not directed against him as an employee or because of his employment; but shall include all other injuries sustained while the employee is actually in the furtherance of the business or affairs of the employer, whether upon the employer’s premises or elsewhere.......”
On the hearing it was agreed by counsel that the plaintiff was the stenographer and clerk of the defendant; that among her duties in said employment, she was sent at various times on different errands for the company, —to their bank, and for the purchase of articles desired by the defendant, and frequently she was directed to purchase during her lunch hour, articles for the lunch of Joseph Lomax and H. Logan Lomax, the managers of the defendant’s business, and the employer of the claimant; that on January 11, 1916, as she was leaving for her lunch about noon, she was directed by H. L. Lomax to purchase his lunch for him, and to bring it back with her when she returned from her lunch; that after finishing her lunch, and having purchased the articles ordered by H. L. Lomax, while she wms returning to the factory and carrying the lunch, she received injuries “by being struck in the eye by a stone hurled or thrown by some boys in the street.” Under the facts as agreed to it cannot be disputed that she vras acting under the direct orders of her employer, she was executing a command in which she was not personally concerned. It does not appear that any definite period of time was named as a lunch hour so as to be at her personal disposal, and in following the direction of her employer in securing his lunch, she wras as actually engaged in the furtherance of the business or affairs of the employer, as when discharging other duties to which she was accustomed, viz: going to bank or in making minor purchases for the firm. This question of fact was found against the defendant on sufficient evidence.
The judgment is affirmed.